DALIANIS, J.,
concurring specially. Although I wholeheartedly agree with the majority that the power to regulate the legal profession is part of this court’s inherent power, I do not believe that deciding whether to unify the Bar is part of that inherent power. The court, however, has ruled upon this issue before. In In re Unification of the New Hampshire Bar, 109 N.H. 260, 264 (1968), the court held that determining whether unification is appropriate “is an integral part of the inherent power of this court to regulate the practice of law and to supervise those engaged therein in New Hampshire.” The court specifically declined to overrule this holding in Petition of Tocci, 137 N.H. 131, 135 (1993). While I may disagree with these prior rulings, I choose to follow them because of stare decisis. See Jacobs v. Director, N.H. Div. of Motor Vehicles, 149 N.H. 502, 504-05 (2003). Accordingly, I concur in the result.